If the opinion in chief in this case had rested entirely upon its main feature, namely, that the Federal Reserve Bank, under the present facts before us, was not a purchaser in good faith, for value, before maturity, I might have been in accord with the holding of the court; but from that part of the opinion which seems to go further and to say that, even if a purchaser in good faith, for value, before maturity, the doctrine of marshaling of assets may be enforced by its debtor against such a purchaser, I dissent.
The doctrine of marshaling is well settled and is well understood; it has its application when there are two creditors of a common debtor and when there is no other relation between the two creditors; but the great weight of authority is that a debtor cannot force his creditor to *Page 404 
postpone the claim of the latter against him under that doctrine. It was distinctly so held in Sowell v. Federal Reserve Bank,268 U.S. 449, 45 S. Ct. 528, 69 L. Ed. 1041, and this is in accord with the cases everywhere, as stated in the note to that case, that "a pledgee of commercial paper cannot be compelled to resort first to other collateral in order to save equitable rights of the maker against the pledgor." The case, Aron v. Chaffe, 72 Miss. 159, page 165, 17 So. 11, relied on by the majority, recognizes the correct doctrine, and there stated that the holders of the notes could have proceeded to judgments at law had they so desired and had moved accordingly.
And not only is the holding of the Federal Supreme Court sound upon principle and in accord with the great weight of authority, for which reasons it ought to be followed, but there is a further reason: Our state has been committed by its Legislature to the public policy of uniformity in respect to the law of negotiable instruments, and in order to promote that policy we should follow the decisions of the Supreme Court of the United States on new questions of commercial law, as a common standard. See the cases cited, 15 C.J., p. 930, note 75. The federal reserve banks may sue in the Federal District Courts as well as in the state courts. Sowell v. Federal Reserve Bank, supra; so that if this court is to finally give adherence to the extreme view above noted, we will have produced a situation where if the case be in the Federal District Court a certain decision will be reached, whereas if in the state district court a different decision on exactly the same facts will be rendered. Naturally and justly, the world of commerce and of legitimate business will neither understand nor appreciate such a situation, and in cases such as this, where uniformity is so much to be desired, no court should, by following the line of a distinct minority in cases, deliberately bring *Page 405 
about such a conflict of judicial results upon the same facts in the same geographical territory.
Smith, C.J., joins in this dissent.